This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 BLUE CANYON WELL ASSOCIATION,

 3          Plaintiff-Appellee,

 4 v.                                                                    NO. A-1-CA-37096

 5 DENISE JEVNE,

 6          Defendant-Appellant.

 7 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 8 Francis J. Mathew, District Judge

 9 Karl H. Sommer
10 Santa Fe, NM

11 for Appellee

12 Michael H. Schwarz
13 Santa Fe, NM

14 for Appellant

15                                 MEMORANDUM OPINION

16 VANZI, Chief Judge.
1   {1}   Summary reversal was proposed for the reasons stated in the notice of proposed

2 summary disposition. No memorandum opposing summary reversal has been filed

3 and the time for doing so has expired.




4   {2}   REVERSED.

5   {3}   IT IS SO ORDERED.


6                                          _______________________________
7                                          LINDA M. VANZI, Chief Judge


8 WE CONCUR:



 9 ___________________________
10 M. MONICA ZAMORA, Judge



11 ___________________________
12 JULIE J. VARGAS, Judge




                                             2